Citation Nr: 0737571	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-16 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine from October 1, 
2001 to December 29, 2004.

2.  Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine from December 
30, 2004.

3.  Entitlement to service connection for a right knee 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to January 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California which granted service connection for 
degenerative disc disease of the lumbar spine and assigned a 
20 percent disability evaluation effective October 1, 2001 
and denied service connection for a left knee condition.

By a rating decision dated June 2005 the evaluation for the 
veteran's degenerative disc disease of the lumbar spine was 
increased to 40 percent effective December 30, 2004.

In June 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.


FINDINGS OF FACT

1.  For the period October 1, 2001 to September 25, 2003, the 
veteran's degenerative disc disease of the lumbar spine was 
not manifested by severe limitation of motion of the lumbar 
spine, even taking into account the veteran's complaints of 
pain; or pronounced intervertebral disc syndrome; or severe 
lumbosacral strain.

2.  For the period September 26, 2003 to December 29, 2004, 
there is no evidence that the degenerative disc disease of 
the lumbar spine was manifested by forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine; or separate 
significant neurological impairment; or intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.

3.  Since December 30, 2004, the veteran's lumbar spine 
disability has not been manifested by unfavorable ankylosis 
of the entire thoracolumbar spine; or separate significant 
neurological impairment; or intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.

4.  A right knee condition was not manifested during service 
or to a compensably disabling degree within one year of 
separation from active duty, and there is no competent 
medical evidence that a right knee condition is related to 
active duty service or to a service connected disability.


CONCLUSIONS OF LAW

1.  For the period from October 1, 2001 to December 29, 2004, 
the veteran did not meet the criteria for a rating higher 
than 20 percent for degenerative disc disease of the lumbar 
spine.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 
5292, 5293, 5295 (2003); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.326, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235 to 5243 (2007).

2.  Since December 30, 2004, the veteran has not met the 
criteria for an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235 to 5243 (2007). 

3.  A right knee disability was not incurred in or aggravated 
by active service, arthritis may not be presumed to have been 
so incurred, and it is not proximately due to or the result 
of a service connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107; (West 2002 & Supp. 2007) 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased initial evaluation for degenerative disc 
disease of the lumbar spine

In June 2003, the RO granted service connection for 
degenerative disc disease of the lumbar spine and assigned a 
20 percent disability rating effective October 1, 2001.  By a 
June 2005 rating decision the veteran's evaluation for his 
disc disease was increased to 40 percent effective December 
2004, the date of a total rating due to unemployability 
caused by service-connected disabilities (TDIU) examination.  
Since the RO did not assign the maximum disability rating 
possible, the appeal for a higher evaluation remains before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending claim).

In this case, the Board is not concerned with service 
connection, as that has already been established. Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1.  Disability 
evaluations are determined by the application of a schedule 
of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the United States Court of Appeals for 
Veterans Claims (Court) explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional 
losses are to be "portray[ed] (38 C.F.R. § 4.40) in terms of 
the degree of additional range-of-motion loss due to pain on 
use or during flare-ups."  Id. at 206.

The veteran filed his claim for an increased rating in 
October 2001.

While this appeal was pending, the applicable rating criteria 
for spinal disabilities under 38 C.F.R. § 4.71a, were revised 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The veteran was notified of the change in criteria by an 
August 2005 supplemental statement of the case.

The timing of this change requires the Board to first 
consider the claim under the old regulations for any period 
prior to the effective date of the amended diagnostic codes.  
Thereafter, the Board must analyze the evidence dated after 
the effective date of the new regulations and consider 
whether an increased rating is warranted under the new 
criteria.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Old Regulations.  

At all times during the course of the appeal, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2007), traumatic arthritis is 
rated as degenerative arthritis.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007), degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001) a 
moderate limitation of motion warranted a 20 percent 
disability rating.  A severe limitation of lumbar motion 
warranted a 40 percent disability rating.

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months warrants a 40 percent rating.  A 20 percent evaluation 
is warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  Id.

New Regulations (effective on and after September 26, 2003).

As noted above under 38 C.F.R. § 4.71a (2007), a lumbar 
disorder such as that presented in this case is evaluated 
under the general formula for back disorders.  The rating 
criteria are controlling regardless whether there are 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

The criteria under Diagnostic Code 5243, pertaining to 
intervertebral disc syndrome (IVDS), direct that IVDS be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of the chronic orthopedic 
and neurological manifestations along with evaluations for 
all other disabilities, whichever method results in the 
higher evaluation.  A 20 percent disability rating for IVDS 
is warranted with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent disability rating 
for IVDS is warranted with incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  38 C.F.R. § 4.71a (2007).

Explanatory notes state that an incapacitating episode is a 
period of acute signs and symptoms due to IVDS that require 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" mean orthopedic and neurologic signs and 
symptoms resulting from IVDS that are present constantly, or 
nearly so.  Further, when evaluating on the basis of chronic 
manifestations, orthopedic disabilities are to be evaluated 
using criteria for the most appropriate orthopedic diagnostic 
code or codes.  

The criteria for rating diseases and injuries of the spine 
provide with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 20 percent 
evaluation is warranted when forward flexion of the 
thoracolumbar spine is limited to 60 degrees or less; or, the 
combined range of motion of the thoracolumbar spine is 
limited to 120 degrees or less; or, that the disorder is 
manifested by muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  Id.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Id.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note (4): Round each range of motion measurement to the 
nearest five degrees.  Id.



October 1, 2001 to December 29, 2004

As for the period from October 1, 2001 to December 29, 2004, 
the symptoms attributable to the veteran's lumbar disability 
are not shown at any time to be of such a nature or severity 
or to result in such functional limitations as to warrant a 
schedular evaluation in excess of the assigned 20 percent 
rating.  

At his April 2002 VA examination, there was minimal lumbar 
paraspinal tenderness.  Range of motion was slightly to 
moderately limited with flexion to 90 degrees, extension to 
20 degrees, bilateral lateral flexion to 10 degrees, and 
bilateral rotation to 20 degrees.  Sensation and motor 
function were within normal limits.  Straight leg raising 
test was negative and x-rays showed moderate degenerative 
changes of the lumbar spine with moderate degenerative disc 
disease of L2-3 and spondylolisthesis of L4-5.  

At a March 2003 VA examination, the veteran reported symptoms 
of low back pain radiating down the left leg to the level of 
the knee.  On examination there was no tenderness or 
deformity.  The veteran ambulated with a cane with a slow but 
steady gait.  Range of motion showed flexion to 90 degrees, 
extension to 10 degrees, bilateral lateral flexion to 20 
degrees, right rotation to 45 degrees, and left rotation to 
30 degrees.  Sensation, motor function and reflexes were 
within normal limits.  There was low back pain at 45 degrees 
on straight leg raising on the left.  X-rays and MRI showed 
severe degenerative disc disease from T11 to L5 and 
multilevel discogenic disease with no evidence of spinal 
stenosis or significant disc pathology or nerve root 
impingement.  

VA treatment records dated in July 2004 showed flexion to 60 
degrees, extension to 10 degrees, bilateral bending to 10 
degrees, and bilateral rotation to 20 degrees.  There was 
pain at 40 degrees on straight leg raising.  The examiner 
noted no spasm, no list or scoliosis.  Sensation and deep 
tendon reflexes were good.  In August 2004 the examiner noted 
that since the veteran had degenerative joint disease of the 
knees bilaterally, limitation caused by his back condition 
was difficult to evaluate.  A November 2004 treatment note 
indicated multilevel lumbar disc disease with mild central 
and moderate to severe foraminal stenosis.  The examiner 
explained to the veteran that with comorbid problems surgical 
decompression and reconstruction of the spine would have a 
high likelihood of major perioperative complications and 
minimal chance of improvement in quality of life.

For the period October 1, 2001 to September 25, 2003, the 
evidence does not show severe limitation of motion of the 
lumbar spine.  The evidence does not show severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  There are no notes about an "attack" of 
intervertebral disc syndrome in the record during the period 
of the first staged rating.  From September 2002, the 
disability may be rated based on incapacitating episodes 
(under the revised Code 5293, then from September 26, 2003 
under Code 5243).  There is no evidence of incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  Accordingly, 
an evaluation in excess of 20 percent for the veteran's 
lumbar spine disability was not in order under Diagnostic 
Code 5292 from September 2002 to December 29, 2004 or any 
other applicable code for the period prior to September 26, 
2003.

From September 26, 2003 the evidence does not show forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  As 
such, entitlement to a higher rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 is denied for any period during the time 
here under review.

From December 30, 2004

At a March 2005 VA examination, the veteran reported chonic 
low back pain with radiation into the left hip.  The 
examination showed mild tenderness to palpation along the 
paraspinal muscles.  There were no muscle spasms.  He had 
forward flexion from 0 to 30 degrees, extension to 10 
degrees, left and right lateral flexion to 10 degrees, and 
left and right lateral rotation to 10 degrees.  He had 
negative straight leg raises.  Sensation was intact L2 to S1 
to monofilament.  He had 4/5 muscle strength.  He had 3+ 
patellar and 2+ Achilles reflexes.  He had negative Babinski 
and downgoing toes bilaterally and no clonus.  

X-rays of the lumbosacral spine showed moderate degenerative 
disc disease throughout the lumbosacral spine with mild 
spondylosis of L4-5 and moderate retrolisthesis of L2 on L3, 
with no acute bony pathology seen.

At his June 2007 Travel Board hearing, the veteran testified 
that the pain in his back had increased.  He indicated he 
could only walk a block or two and he had to use a cane and 
had a walker.  He stated he took Naproxen for his back pain.  
The veteran indicated he had radiating pain and numbness down 
the legs to the knees.  He stated he has had spasms in his 
back and daily pain in his back.  The veteran testified that 
he could bend forward and touch his knees but not the floor.  
When he tied his shoe laces he put his leg up on a chair.  

The March 2005 VA examination showed no medical evidence 
supporting a rating greater than 40 percent under Diagnostic 
Code 5292.  The pertinent evidence of record includes the 
March 2005 VA examination and as well as VA treatment records 
for the period here under review.  At no time, however, was 
evidence of unfavorable ankylosis of the entire thoracolumbar 
spine presented; nor was there evidence of intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Therefore, entitlement to a higher rating since September 26, 
2003, is denied.  

Looking at any lumbar neurological dysfunction from October 
1, 2001 to September 25, 2003 and since September 26, 2003, 
while the veteran complained of pain and numbness going down 
the legs, there is no electrodiagnostic evidence of sensory 
or motor peripheral neuropathy or L/S radiculopathy.  Since 
the veteran has not been diagnosed with associated 
neurological conditions, separate evaluations are not 
warranted.

The Board notes that for the periods from October 1, 2001 to 
September 25, 2003, and since September 26, 2003, higher 
ratings may be assigned on account of pain causing additional 
functional loss, DeLuca.  The salient point is that even 
though the veteran complained of pain, consideration of 38 
C.F.R. §§ 4.40, 4.45 does not lead the Board to conclude per 
DeLuca that the functional loss he experiences in the 
thoracolumbar spine equates to higher ratings under any 
pertinent Diagnostic Code.

II.  Service connection for a right knee condition

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis) are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service medical records show that in September 1971, the 
veteran complained of stiff hands, wrists, elbows, and knees.  
The impression was rheumatoid arthritis.  In August 1972, the 
veteran was seen for evaluation of his arthritis.  The 
veteran was tested for rheumatoid arthritis.  Treatment notes 
indicate no evidence for rheumatoid arthritis.  A June 1973 
periodic examination noted one centimeter scars on both 
knees; well healed, no sequelae.  Clinical evaluation of the 
lower extremities was noted as normal.  The veteran's July 
1977 retirement examination showed normal clinical evaluation 
of the lower extremities.  

VA treatment records show that in January 1979, the veteran 
was seen with complaints of pain in his shoulders, hands, 
elbows, knees, and feet for the past 10 years.  The examiner 
noted no limitation of motion and indicated the veteran did 
manual labor full time.  The veteran was prescribed Motrin.

In July 1979 and March 1983 VA examinations the veteran 
complained of painful and stiff joints, but a right knee 
diagnosis was not made.  

A May 2001 VA treatment note showed a contusion of the knee.  
A February 2002 treatment note indicated that the veteran 
reported having right knee pain for years and had two 
arthroscopies for a torn meniscus and then found out that the 
knee was not the main problem.  Pelvic x-rays showed 
bilateral osteoarthritis.  In May 2003, the veteran was seen 
for complaints of joint pains in the knees and hands.  The 
veteran reported that he had a full body scan that was 
negative.  A June 2003 treatment note indicated that the 
veteran underwent knee arthroscopy in 1995 and 2000.  After 
examination and x-rays the assessment was right knee moderate 
chondromalacia patella with mild medial compartment 
degenerative joint disease and foreshortening of the medial 
meniscus.  A November 2004 note indicates that range of 
motion of the veteran's knees and hips was normal.  It was 
noted in December 2004 that a total knee arthroplasty was 
contemplated by his outside doctor.  

At a March 2005 VA examination, the veteran reported that in 
1967 he fell off an airplane and injured his knees.  The 
veteran reported bilateral knee pain.  It was noted that the 
veteran was having a right total knee replacement on the 21st 
of March.  Extension was to 0 degrees bilaterally and flexion 
was to 100 degrees bilaterally.  He was tender to palpation 
medially on both knees.  Sensation was intact distally.  He 
had 2+ dorsalis pedis pulse.  X-rays showed moderate to 
severe degenerative changes of the right knee especially in 
the medial compartment.

Subsequent VA treatment records show physical therapy for the 
veteran's right knee after surgery.

At his June 2007 Travel Board hearing, the veteran testified 
that he fell on numerous occasions while in the military and 
he had knee pain throughout his military career because of 
crawling on his hands and knees.  The veteran indicated that 
they claimed he had rheumatoid arthritis while in service and 
later on he had knee replacement.  While in service he was 
given aspirin for his knee pain.  After separation from 
service the veteran did not seek treatment for his right knee 
because he was afraid he would have been replaced at his job 
if he took time off.  

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection on both direct and secondary bases for a 
right knee condition.

The service medical records demonstrate that the veteran was 
evaluated in 1971 and 1972 for suspected rheumatoid arthritis 
after complaints of joint stiffness to include the knees.  No 
evidence for rheumatoid arthritis was found.  There were 
thereafter no documented recurrences of right knee pain 
during the remainder of the veteran's period of service.

The earliest treatment for his right knee condition after 
separation from service is in 1979 when VA treatment notes 
indicate the veteran was seen for complaints of pain in his 
shoulders, hands, elbows, knees, and feet.

There is no medical evidence of record to indicate that the 
veteran's current right knee disability was present in 
service, nor is there any evidence that arthritis was present 
to a compensable degree within one year of his separation 
from service.

The Board has considered the appellant's testimony.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a lay person is not competent to provide 
evidence as to matters requiring specialized medical 
knowledge, skill, expertise, training or education.  Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Therefore, these assertions of 
medical causation and etiology, absent corroboration by 
objective medical evidence and opinions, are of extremely 
limited probative value towards establishing a link between 
the appellant's current right knee condition and service or 
to his service connected lumbosacral disability.

In summary, the medical evidence does not demonstrate that a 
right knee condition was incurred in or aggravated by 
military service, nor is it proximately due to or the result 
of service-connected lumbosacral disability.  The medical 
evidence of record demonstrates no causal connection between 
the veteran's current right knee condition and military 
service.  Moreover, the competent evidence of record does not 
show a diagnosis of a right knee disorder due to a service 
connected disorder.  Based on these findings and following a 
full review of the record, it is concluded that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a right knee 
condition.  Hence, service connection is denied.

III.  Duties to notify

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).


There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in March and July 2002 of the information and 
evidence needed to substantiate and complete a claim for 
service connection, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA informed the 
claimant of the need to submit all pertinent evidence in his 
possession.  The claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
The claimant was provided the opportunity to present 
pertinent evidence and testimony at a Travel Board hearing in 
June 2007.

The Board acknowledges that the veteran was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection.  The failure to 
provide this notice before the initial adjudication is 
harmless because the preponderance of the evidence is against 
the appellant's claims for increased evaluations for his 
lumbar spine disability and service connection for a right 
knee condition and any questions as to the appropriate 
disability rating or effective date to be assigned are moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's service medical records, 
VA treatment records, and VA examinations have been 
associated with the claims folder.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 


ORDER

For the period from October 1, 2001 to December 29, 2004, 
entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine is denied.



Since December 30, 2004, entitlement to a rating in excess of 
40 percent for degenerative disc disease of the lumbar spine 
is denied.

Entitlement to service connection for a right knee condition 
is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


